FILED
                            NOT FOR PUBLICATION
                                                                                 JUN 24 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 20-30167

              Plaintiff-Appellee,                D.C. No.
                                                 6:20-cr-00002-SEH-1
 v.

CASEY RAY CULP,                                  MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted June 10, 2021**
                                Seattle, Washington

Before: W. FLETCHER, WATFORD, and COLLINS, Circuit Judges.

      Casey Ray Culp challenges the sentence imposed following his guilty plea

for possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1).

Despite the appeal waiver contained in Culp’s plea agreement, we have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to determine whether his sentence violated the Constitution. United States v.

Torres, 828 F.3d 1113, 1124–25 (9th Cir. 2016). Because it did not, we dismiss.

      Culp is a 42-year-old resident of Montana. On July 4, 2019, while drunk

and high on marijuana, Culp attempted to enter a residence in Dundee, Iowa.

During a pat down conducted in connection with Culp’s ensuing arrest, the county

sheriff’s deputies discovered a .25-caliber pistol in his shorts. After the case was

transferred to the District of Montana pursuant to Federal Rule of Criminal

Procedure 20, Culp pled guilty to possession of a firearm by a felon, in violation of

18 U.S.C. § 922(g)(1). In the plea agreement, Culp knowingly and voluntarily

waived his right to appeal his sentence, unless that sentence was “constitutionally

defective.”

      Culp had previously been convicted of a felony punishable by a term of

imprisonment of more than one year. Given his criminal history and the facts to

which he stipulated, the Sentencing Guidelines range was 70 to 87 months. Culp

submitted nine letters from his family, friends, and employer. These letters

explained that Culp had reconnected with his family, had secured consistent

employment, had spent one year sober, and had become a productive member of

society. Some of these witnesses testified. Culp took full responsibility for his

crime. The district judge imposed a 75-month sentence.


                                           2
         1. Culp’s sentence did not violate the Eighth Amendment. In non-capital

cases, the Eighth Amendment “forbids only extreme sentences that are grossly

disproportionate to the crime.” Graham v. Florida, 560 U.S. 48, 60 (2010)

(quoting Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J.,

concurring in part and concurring in the judgment)). A sentence within statutory

limits will generally not violate the Eighth Amendment. See United States v.

Parker, 241 F.3d 1114, 1117–18 (9th Cir. 2001). Though a different judge might

have given more weight to the letters and the testimony attesting to Culp’s

rehabilitation, the 75-month sentence was within the Guidelines range and the

limits imposed by the Constitution.

         2. Nor was there any violation of Culp’s Fifth Amendment right to due

process. The judge evaluated the evidence, including the presentations from

Culp’s family and friends, and made an individualized assessment as our precedent

requires. See United States v. Carty, 520 F.3d 984, 990–93 (9th Cir. 2008) (en

banc).

         Because there was no constitutional defect, the appeal waiver applies.

         DISMISSED.




                                            3